DETAILED ACTION
This Corrected Notice of Allowability is to correct the allowed claim listing, as claim 5 was cancelled in a prior action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-9 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding independent claims 1 and 9, the closest prior art of record is represented by Nagai, which discloses a tire carcass building method comprising of applying components to a drum to form a tire carcass, placing beads in bead pockets, inflating the carcass into engagement with a belt and tread package while moving the bead pocket segments axially inward, and then turning up the tire carcass lateral ends.
	However, the prior art of record does not teach that the carcass is inflated into engagement with a belt and tread package at a pressure of less than 280 mbar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749